Case 8:18-cv-02001-JVS-JDE Document 333-43 Filed 09/03/21 Page 1 of 7 Page ID
                                 #:22155




              Exhibit NN
        To Fletcher Declaration
Case 8:18-cv-02001-JVS-JDE Document 333-43 Filed 09/03/21 Page 2 of 7 Page ID
                                 #:22156


                   4412. “Independent Economic Value” Explained


      [Select short term to describe, e.g., Information] has independent economic
      value if it gives the owner an actual or potential business advantage over
      others who do not know the [e.g., information] and who could obtain
      economic value from its disclosure or use.
      In determining whether [e.g., information] had actual or potential
      independent economic value because it was secret, you may consider the
      following:
          (a) The extent to which [name of plaintiff] obtained or could obtain
              economic value from the [e.g., information] in keeping [it/them]
              secret;
          (b) The extent to which others could obtain economic value from the
              [e.g., information] if [it were/they were] not secret;
          (c) The amount of time, money, or labor that [name of plaintiff]
              expended in developing the [e.g., information];
          (d) The amount of time, money, or labor that [would be/was] saved
              by a competitor who used the [e.g., information];
          [(e) [Insert other applicable factors].]
      The presence or absence of any one or more of these factors is not
      necessarily determinative.


      New April 2008
                                       Directions for Use
      Give this instruction to further explain element 2 of CACI No. 4402, “Trade
      Secret” Defined. Inapplicable factors may be omitted.
                                    Sources and Authority
      •    “Trade Secret” Defined. Civil Code section 3426.1(d).
      •    “[I]t is not true that evidence of ‘some’ helpfulness or usefulness, if credited,
           would compel a finding of independent economic value. The Restatement defines
           trade secret as business or technical information ‘that is sufficiently valuable and
           secret to afford an actual or potential economic advantage over others.’ (Rest.3d,
           Unfair Competition, § 39.) The advantage ‘need not be great,’ but must be ‘more
           than trivial.’ (Rest.3d, Unfair Competition, § 39, com. e, p. 430.) Merely stating
           that information was helpful or useful to another person in carrying out a
           specific activity, or that information of that type may save someone time, does
           not compel a factfinder to conclude that the particular information at issue was
           ‘sufficiently valuable . . . to afford an . . . economic advantage over others.’
                                                   1190

                                    Copyright Judicial Council of California
Case 8:18-cv-02001-JVS-JDE Document 333-43 Filed 09/03/21 Page 3 of 7 Page ID
                                 #:22157
                                             TRADE SECRETS                    CACI No. 4412

            (Rest.3d, Unfair Competition, § 39.) The factfinder is entitled to expect evidence
            from which it can form some solid sense of how useful the information is, e.g.,
            how much time, money, or labor it would save, or at least that these savings
            would be ‘more than trivial.’ (Rest.3d., Unfair Competition, § 39, com. e.)”
            (Yield Dynamics, Inc. v. TEA Systems Corp. (2007) 154 Cal.App.4th 547,
            564–565 [66 Cal.Rptr.3d 1], original italics.)
        •   “[T]he focus of the inquiry regarding the independent economic value element is
            ‘on whether the information is generally known to or readily ascertainable by
            business competitors or others to whom the information would have some
            economic value. [Citations.] Information that is readily ascertainable by a
            business competitor derives no independent value from not being generally
            known. [Citation.]’ ” (Altavion, Inc. v. Konica Minolta Systems Laboratory, Inc.
            (2014) 226 Cal.App.4th 26, 62 [171 Cal.Rptr.3d 714].)
        •   “Moreover, it seems inherent in the requirement of value, as codified, that it is
            relevant to ask to whom the information may be valuable. The statute does not
            speak of value in the abstract, but of the value that is ‘[d]eriv[ed] . . . from not
            being generally known to the public or to other persons who can obtain
            economic value from its disclosure or use . . . .’ In other words, the core inquiry
            is the value to the owner in keeping the information secret from persons who
            could exploit it to the relative disadvantage of the original owner.” (Yield
            Dynamics, Inc., supra, 154 Cal.App.4th at p. 568, original italics, internal
            citation omitted.)
        •   “ ‘[C]ourts are reluctant to protect customer lists to the extent they embody
            information which is “readily ascertainable” through public sources, such as
            business directories. . . . . On the other hand, where the employer has expended
            time and effort identifying customers with particular needs or characteristics,
            courts will prohibit former employees from using this information to capture a
            share of the market. Such lists are to be distinguished from mere identities and
            locations of customers where anyone could easily identify the entities as
            potential customers. . . . . As a general principle, the more difficult information
            is to obtain, and the more time and resources expended by an employer in
            gathering it, the more likely a court will find such information constitutes a trade
            secret.’ ” (San Jose Construction, Inc. v. S.B.C.C., Inc. (2007) 155 Cal.App.4th
            1528, 1539–1540 [67 Cal.Rptr.3d 54], internal citation omitted.)
        •   “The requirement that a customer list must have economic value to qualify as a
            trade secret has been interpreted to mean that the secrecy of this information
            provides a business with a ‘substantial business advantage.’ In this respect, a
            customer list can be found to have economic value because its disclosure would
            allow a competitor to direct its sales efforts to those customers who have already
            shown a willingness to use a unique type of service or product as opposed to a
            list of people who only might be interested.” (Morlife, Inc. v. Perry (1997) 56
            Cal.App.4th 1514, 1522 [66 Cal.Rptr. 2d 731], internal citations omitted.)
        •   “ ‘The value of information claimed as a trade secret may be established by
            direct or circumstantial evidence. Direct evidence relating to the content of the
                                                   1191

                                   Copyright Judicial Council of California
Case 8:18-cv-02001-JVS-JDE Document 333-43 Filed 09/03/21 Page 4 of 7 Page ID
                                 #:22158
      CACI No. 4412                       TRADE SECRETS


         secret and its impact on business operations is clearly relevant. Circumstantial
         evidence of value is also relevant, including the amount of resources invested by
         the plaintiff in the production of the information, the precautions taken by the
         plaintiff to protect the secrecy of the information . . . , and the willingness of
         others to pay for access to the information.’ ” (Altavion, Inc., supra, 226
         Cal.App.4th at p. 62.)
      Secondary Sources
      1 Milgrim on Trade Secrets, Ch. 1, Definitional Aspects, § 1.01 (Matthew Bender)
      49 California Forms of Pleading and Practice, Ch. 565, Unfair Competition,
      §§ 565.103–565.105 (Matthew Bender)
      Edelson & Kay, eds., Trade Secret Litigation and Protection in California (State Bar
      of California 2009) Ch. 1
      4413–4419.      Reserved for Future Use




                                                 1192

                                  Copyright Judicial Council of California
Case 8:18-cv-02001-JVS-JDE Document 333-43 Filed 09/03/21 Page 5 of 7 Page ID
                                 #:22159


        4420. Affirmative Defense—Information Was Readily Ascertainable
                                by Proper Means


        [Name of defendant] did not misappropriate [name of plaintiff]’s trade
        secret[s] if [name of defendant] proves that the [select short term to
        describe, e.g., information] [was/were] readily ascertainable by proper
        means at the time of the alleged [acquisition/use/ [or] disclosure].
        There is no fixed standard for determining what is “readily ascertainable
        by proper means.” In general, information is readily ascertainable if it
        can be obtained, discovered, developed, or compiled without significant
        difficulty, effort, or expense. For example, information is readily
        ascertainable if it is available in trade journals, reference books, or
        published materials. On the other hand, the more difficult information is
        to obtain, and the more time and resources that must be expended in
        gathering it, the less likely it is that the information is readily
        ascertainable by proper means.


        New December 2007; Revised December 2009
                                        Directions for Use
        Give also CACI No. 4408, Improper Means of Acquiring Trade Secret.
        One case has suggested in a footnote that in order for the defense to apply, the
        defendant must have actually obtained plaintiff’s secrets through readily
        ascertainable means rather than improperly. (See ABBA Rubber Co. v. Seaquist
        (1991) 235 Cal.App.3d 1, 21–22, fn. 9 [286 Cal.Rptr. 518].) Such a requirement
        would not constitute an affirmative defense but rather would be a denial of the
        improper-means element of the plaintiff’s claim. (See 5 Witkin, California Procedure
        (4th ed. 1996) Pleadings, § 1081 [affirmative defense admits the truth of the
        essential allegations of the complaint].) Because the advisory committee believes
        that this is an affirmative defense, no such requirement has been included in this
        instruction. (See San Jose Construction, Inc. v. S.B.C.C., Inc. (2007) 155
        Cal.App.4th 1528, 1542–1543 [67 Cal.Rptr.3d 54] [triable issue of fact as to
        whether information was readily ascertainable, that is, whether defendant could have
        replicated it within short period of time].)
                                     Sources and Authority
        •   “Trade Secret” Defined. Civil Code section 3426.1(d)(1).
        •   “The Legislative Committee Comment [to Civ. Code, § 3426.1] further explains
            the original draft defined a trade secret in part as ‘not being readily ascertainable
            by proper means’ and that ‘the assertion that a matter is readily ascertainable by
            proper means remains available as a defense to a claim of misappropriation.
            Information is readily ascertainable if it is available in trade journals, reference
                                                  1193

                                   Copyright Judicial Council of California
Case 8:18-cv-02001-JVS-JDE Document 333-43 Filed 09/03/21 Page 6 of 7 Page ID
                                 #:22160
      CACI No. 4420                         TRADE SECRETS


          books, or published materials.’ ” (DVD Copy Control Assn., Inc. v. Bunner
          (2003) 31 Cal.4th 864, 899], conc. opn. of Werdegar, J.; see Legis. Comm.
          Comment (Senate), 1984 Addition.)
      •   “The focus of the first part of the statutory definition is on whether the
          information is generally known to or readily ascertainable by business
          competitors or others to whom the information would have some economic
          value. Information that is readily ascertainable by a business competitor derives
          no independent value from not being generally known.” (Syngenta Crop
          Protection, Inc. v. Helliker (2006) 138 Cal.App.4th 1135, 1172 [42 Cal.Rptr.3d
          191], internal citations omitted.)
      •   “With respect to the general availability of customer information, courts are
          reluctant to protect customer lists to the extent they embody information which
          is ‘readily ascertainable’ through public sources, such as business directories. On
          the other hand, where the employer has expended time and effort identifying
          customers with particular needs or characteristics, courts will prohibit former
          employees from using this information to capture a share of the market. Such
          lists are to be distinguished from mere identities and locations of customers
          where anyone could easily identify the entities as potential customers. As a
          general principle, the more difficult information is to obtain, and the more time
          and resources expended by an employer in gathering it, the more likely a court
          will find such information constitutes a trade secret.” (Morlife, Inc. v. Perry
          (1997) 56 Cal.App.4th 1514, 1521–1522 [66 Cal.Rptr.2d 731], internal citations
          omitted.)
      •   “[Defendant] argues that even if reverse engineering . . . did not actually occur,
          the binder contents were not trade secrets because they could have been reverse
          engineered—that is, they were readily ascertainable. . . . Considering the length
          of time that each proposal took to create and finalize and the urgency with which
          four of the project owners impressed upon the prospective contractors to begin
          the work, we cannot overlook the possibility that the information was not readily
          ascertainable in the circumstances presented. . . . Thus, a triable issue of fact
          exists as to whether the entire proposal for each project was indeed readily
          ascertainable—that is, whether [defendant] could have replicated each offer
          within the short period it claimed to have needed.” (San Jose Construction, Inc.,
          supra, 155 Cal.App.4th at pp. 1542–1543, footnote omitted.)
      •   “While ease of ascertainability is irrelevant to the definition of a trade secret,
          ‘the assertion that a matter is readily ascertainable by proper means remains
          available as a defense to a claim of misappropriation.’ Therefore, if the
          defendants can convince the finder of fact at trial (1) that ‘it is a virtual certainty
          that anyone who manufactures’ certain types of products uses rubber rollers, (2)
          that the manufacturers of those products are easily identifiable, and (3) that the
          defendants’ knowledge of the plaintiff’s customers resulted from that
          identification process and not from the plaintiff’s records, then the defendants
          may establish a defense to the misappropriation claim. That defense, however,
          will be based upon an absence of misappropriation, rather than the absence of a
                                                 1194

                                    Copyright Judicial Council of California
Case 8:18-cv-02001-JVS-JDE Document 333-43 Filed 09/03/21 Page 7 of 7 Page ID
                                 #:22161
                                             TRADE SECRETS                    CACI No. 4420

            trade secret.” (ABBA Rubber Co., supra, 235 Cal.App.3d at pp. 21–22, fn. 9,
            internal citations omitted.)
        •   “[T]he evidence established that [plaintiff]’s customer list and related information
            was the product of a substantial amount of time, expense and effort on the part
            of [plaintiff]. Moreover, the nature and character of the subject customer
            information, i.e., billing rates, key contacts, specialized requirements and markup
            rates, is sophisticated information and irrefutably of commercial value and not
            readily ascertainable to other competitors. Thus, [plaintiff’s] customer list and
            related proprietary information satisfy the first prong of the definition of ‘trade
            secret’ under section 3426.1.” (Courtesy Temporary Serv., Inc. v. Camacho
            (1990) 222 Cal.App.3d 1278, 1288 [272 Cal.Rptr. 352].)
        •   “In viewing the evidence presented in the light most favorable to the prevailing
            party, it is difficult to find a protectable trade secret as that term exists under
            Civil Code section 3426.1, subdivision (d). While the information sought to be
            protected here, that is lists of customers who operate manufacturing concerns
            and who need shipping supplies to ship their products to market, may not be
            generally known to the public, they certainly would be known or readily
            ascertainable to other persons in the shipping business. The compilation process
            in this case is neither sophisticated nor difficult nor particularly time consuming.
            The evidence presented shows that the shipping business is very competitive and
            that manufacturers will often deal with more than one company at a time. There
            is no evidence that all of appellant’s competition comes from respondents’ new
            employer. Obviously, all the competitors have secured the same information that
            appellant claims and, in all likelihood, did so in the same manner as
            appellant—a process described herein by respondents.” (American Paper &
            Packaging Prods., Inc. v. Kirgan (1986) 183 Cal.App.3d 1318, 1326 [228
            Cal.Rptr. 713].)
        Secondary Sources
        1 Milgrim on Trade Secrets, Ch. 1, Definitional Aspects, § 1.07[1] (Matthew
        Bender)
        3 Levy et al., California Torts, Ch. 40, Fraud and Deceit and Other Business Torts,
        §§ 40.52[1], 40.53[1][b] (Matthew Bender)
        49 California Forms of Pleading and Practice, Ch. 565, Unfair Competition,
        § 565.103[4][a] (Matthew Bender)




                                                     1195

                                   Copyright Judicial Council of California
